                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

BARRY J. SMITH, SR.,
                   Plaintiff,
                                                          Case No. 19-cv-1001-pp
      v.
UNITED STATES CONGRESS,
and WISCONSIN LEGISLATURE,
                   Defendants.

 ORDER DENYING AS MOOT UNITED STATES CONGRESS’S MOTION TO
 CONSOLIDATE (DKT. NO. 5(I)), GRANTING MOTION TO DISMISS UNITED
  STATES CONGRESS AS A DEFENDANT (DKT. NO. 5(II)), GRANTING IN
     PART UNITED STATES CONGRESS’S MOTION FOR AN ORDER
  PRECLUDING PLAINTIFF FROM INITIATING FURTHER PRO SE SUITS
              (DKT. NO. 5(III)) AND DISMISSING CASE


      On July 15, 2019, the plaintiff, representing himself, filed a civil rights

complaint against the United States Congress and the Wisconsin Legislature.

Dkt. No. 1. He alleged that his 1990 conviction for threatening the life of a

federal judge subjected him to unconstitutional slavery or involuntary

servitude in violation of the Thirteenth Amendment, because he is the

descendant of slaves. Id. at 1. He alleged that he completed serving his term of

“Thirteenth Amendment enslavement” long ago and that he is entitled to

“complete restoration of his citizenship.” Id. at 2. The complaint alleged that

the defendants have deprived him of various constitutional rights, including his

right to be free from slavery under the Thirteenth Amendment, his Second

Amendment right to keep and bear arms and his Fifteenth Amendment right

“to vote for the free person of his choice for elected office.” Id. The complaint



                                         1
alleged that the defendants “have enacted unconstitutional laws to conceal that

they have denied plaintiff’s citizenship rights except such as those which they

choose to grant him.” Id. It also alleged that the defendants acted “against

plaintiff’s citizenship rights under the Dred Scott case.” Id. As relief, the

plaintiff “demands his full and unabridged United States of America Citizenship

rights be immediately restored.” Id.

      One of the defendants, the United States Congress, filed a motion to

consolidate cases, to dismiss and to preclude the plaintiff from initiating

further pro se suits. Dkt. No. 5. The motion asks the court to consolidate this

case with Smith v. U.S. Congress, Case No. 18-cv-988 and Smith v. U.S.

Congress, Case No. 19-cv-671. Id. at 6. It also asks the court to bar the

plaintiff from filing any further cases, given his history of litigation on the

claims he raised in the complaint.

      The court will deny as moot the United States Congress’s motion to

consolidate cases, because in separate orders it already has dismissed the two

cases to which the motion refers. The court will grant the motion to dismiss the

United States Congress as a defendant. The court also will grant in part the

United States Congress’s request to bar the plaintiff from filing further cases.

      The other defendant, the Wisconsin Legislature, has not appeared.

Because the court finds that the plaintiff’s claims against the legislature are

obviously frivolous, the court will dismiss those claims sua sponte for lack of

subject-matter jurisdiction.




                                          2
I.    Litigation History

      The plaintiff’s history of litigation in this district dates back more than

thirty years. In 1987, he filed a housing discrimination lawsuit, Smith v.

National Corp., Case No. 87-cv-1300. United States District Judge John

Reynolds dismissed that lawsuit, and denied the plaintiff’s motion to reconsider

on October 9, 1989. Id. at Dkt. No. 101.

      [A]t 2:20 a.m. on December 29, 1989, Arthur Roby, a Security
      Complaint Assistant for the Milwaukee office of the FBI, received a
      telephone call from [the plaintiff]. [The plaintiff] threatened to kill
      Judge Reynolds in the morning at the courthouse with a 16th
      century Jewish sword. [The plaintiff] said that he was angry with
      Judge Reynolds for dismissing his suit, and he provided his address.
      [The plaintiff] also indicated that he was calling to warn the FBI so
      that it could stop him.

United States v. Smith, Case No. 90-2368, 1991 WL 36269, at *1 (7th Cir.

March 18, 1991). A jury convicted the plaintiff of threatening the life of a

federal judge in violation of 18 U.S.C. §115(a)(1)(B), and Judge J. P.

Stadtmueller sentenced him to serve a twelve-month sentence in custody

followed by four years of supervised release (later reduced to three years). Id.

The Seventh Circuit affirmed the conviction and sentence. Id. at *4.

      In the last eleven and a half years, courts in this district have dismissed

six civil complaints from the plaintiff, all alleging various violations of the

plaintiff’s constitutional rights due to his status as a descendant of slaves and

his status as a convicted felon. Smith v. United States, Case No. 08-cv-262;

Smith v. President of the United States, Case No. 08-cv-956; Smith v. United

States Congress, Case No. 13-cv-206; Smith v. United States, Case No. 17-cv-



                                          3
1419; Smith v. United States Congress, Case No. 18-cv-988; Smith v. United

States Congress, Case No. 19-cv-671.

      In the first case, Smith v. United States, Case No. 08-cv-262, the plaintiff

sued the United States and the State of Wisconsin, challenging the fact that his

conviction prevented him from running for alderman. He claimed that he was

entitled to relief under the due process and equal protection clauses. Id. at Dkt.

No. 3. Judge Rudolph T. Randa dismissed the case, explaining to the plaintiff

that the legislature had a rational basis for preventing convicted felons from

running for office, that he’d sued the wrong defendants (because the

legislatures, not the governments, made and enforced the laws), and that

portions of his claims were “patently frivolous.” Id. at 1-3.

      In the second case, Smith v. President of the United States, the plaintiff

sued the President of the United States, the governor of Wisconsin and the

mayor of Milwaukee, alleging that he had been “denied public employment

opportunities, the right to bear a firearm and the right to ‘vote for himself as a

candidate’ due to ‘his previous conditions of Thirteenth Amendment Slavery.’”

Smith, Case No. 08-cv-956, 2009 WL 2591624, *2 (E.D. Wis.). Judge J. P.

Stadtmueller explained to the plaintiff that the Constitution does not prevent

the federal or state governments from limiting a convicted felon’s civil rights,

including the right to carry a firearm the right to vote and the right to hold

public office. Id. (citing Dist. of Columbia v. Heller, 554 U.S. 570, 626-627

(2008); Richardson v. Ramirez, 418 U.S. 24, 56 (1974); and Romer v. Evans,

517 U.S. 620, 624 (1996)). Judge Stadtmueller pointed out that “[t]hese

                                         4
limitations on one’s rights as a citizen are well-recognized collateral

consequences of a felony conviction, and the constitutionality of those long-

standing consequences are not legitimately disputed.” Id.

      In the third case, the plaintiff sued the United States Congress, the

President of the United States, the governor of Wisconsin, the mayor of

Milwaukee and the Social Security Administration. Smith v. United States

Congress, Case No. 13-cv-206. He alleged that the Social Security

Administration had refused to allow him to participate in a program due to

racism, and argued that he was being denied a laundry list of constitutional

rights “based on a pattern and practice of Racism directed against him as a

descendent of the slaves described by United States Supreme Court Chief

Justice Taney in Dred Scott v. Sanford, 60 U.S. (19 How.) 393, 15 L. Ed. 691.”

Id. at Dkt. No. 1. Judge Charles N. Clevert, Jr. dismissed all the defendants

except the Social Security Administration, noting that the plaintiff had made no

specific allegations against any of the other defendants. Id. at Dkt. No. 20.

Subsequently, when the plaintiff failed to amend his complaint as to the Social

Security Administration, the court dismissed the entire case as frivolous. Id. at

Dkt. No. 29.

      Despite these decisions, the plaintiff filed a fourth case in 2017, again

naming the United States of America and the State of Wisconsin (the

defendants Judge Randa had told him were not appropriate parties), alleging

that he was being denied a long list of constitutional rights because of his

status as a descendant of slaves. Smith v. United States, Case No. 17-cv-1419.

                                         5
Magistrate Judge David Jones dismissed this case for lack of subject-matter

jurisdiction (as to the State of Wisconsin) and for failure to state a claim,

reiterating the rulings of the prior judges and going into more detail about

some of the plaintiff’s specific allegations not addressed by the other judges. Id.

at Dkt. No. 16.

      The plaintiff filed his fifth case in 2018, again suing the United States of

America and the State of Wisconsin. Smith v. United States Congress, Case No.

18-cv-988. Just under two weeks after he filed the complaint, he amended it,

naming the United States Congress and the Wisconsin Legislature as

defendants. Id. at Dkt. No. 3. In the amended complaint, the plaintiff argued

that the Commerce Clause to the United States Constitution did not authorize

Congress to regulate his right to have a firearm, and that “Amendment 3(2)(3)”

of the Wisconsin Constitution unconstitutionally barred him from running for

office. Id. at Dkt. No. 3. The amended complaint consisted of only two

paragraphs.

      The United States Congress filed a motion to dismiss, id. at dkt. no. 6;

the Wisconsin Legislature did not. Judge Joseph granted the Congress’s motion

to dismiss the amended complaint. Id. at Dkt. No. 15. The plaintiff appealed.

Id. at Dkt. No. 17. The Seventh Circuit dismissed the appeal, stating that

Judge Joseph did not have the authority to dismiss the case as to both

defendants because the Wisconsin Legislature had not consented to her

authority to issue a final decision. Id. at Dkt. No. 24. Accordingly, Judge

Joseph vacated her order, and issued a report recommending that this court

                                         6
dismiss the case. Id. at Dkt. No. 25. She also recommended that this court

deny the plaintiff’s motion to file a second amended complaint (id. at dkt. no.

21), which he filed after Judge Joseph had dismissed his original complaint.

This court has issued an order dismissing Case No. 18-cv-988 and adopting

Judge Joseph’s recommendation to deny the plaintiff’s motion for leave to file a

second amended complaint in that case.

      The plaintiff filed the sixth case in May of this year, again suing the

United States Congress and the Wisconsin Legislature. Smith v. United States

Congress, Case No. 19-cv-671. The allegations in that complaint were identical

to the allegations he sought to bring in the proposed second amended

complaint in the 2018 case—that the federal and state statutes prohibiting

felons from possessing firearms constituted unconstitutional bills of attainder

under Article I, §9, Clause 3 of the U.S. Constitution, as did the provision of

the Wisconsin Constitution that prohibits felons from holding elected office

unless pardoned, and that Wisconsin’s prohibition on his right to vote violated

the Fifteenth and Thirteenth Amendments. Id. at Dkt. No. 1. Both the United

States Congress and the Wisconsin Legislature filed motions to dismiss. The

court has issued an order dismissing that case for failure to state a claim.

II.   The Current Complaint

      The claims the plaintiff has raised in this seventh complaint are not new.

Other judges have ruled on them, and this court has ruled on them. He asserts

that his conviction and sentencing for threatening Judge Reynolds constituted

a violation of the Thirteenth Amendment’s prohibition against slavery and

                                        7
involuntary servitude. He alleges that because he finished serving that

sentence a long time ago, he is entitled to the restoration of all his civil rights

(including his right to keep and bear arms under the Second Amendment and

his rights under the Fifteenth Amendment). Finally, he appears to assert that

these alleged deprivations of his rights violate the Supreme Court’s decision in

Dred Scott v. Sanford, 60 U.S. 393 (1857).

III.   The United States Congress’s Motion to Dismiss

       The United States Congress argues that the court should dismiss the

complaint because the United States Congress did not waive its sovereign

immunity, dkt. no. 5 at 7, and because it fails to state a claim upon which this

court may grant relief, id. at 7-8. The Congress appears to acknowledge that it

is not the only defendant named in the complaint. id. at 8 n.4 (asserting that

the plaintiff’s challenge to the Wisconsin law prohibiting felons from running

for elected office “is a claim directed at the State of Wisconsin, rather than the

U.S. Congress”). The court assumes that the United States Congress is asking

the court to dismiss it as a defendant, and is not seeking dismissal on behalf of

the Wisconsin Legislature.

       A.    Sovereign Immunity

       The United States Congress has asked the court to dismiss it as a

defendant because it has not waived its sovereign immunity. Dkt. No. 5. The

court agrees that it does not have jurisdiction to entertain any claims against

the United States Congress. The plaintiff has presented no evidence indicating

that the United States Congress has waived sovereign immunity. F.D.I.C. v.

                                          8
Meyer, 510 U.S. 471, 475 (1994); Joseph v. Bd. of Regents of the Univ. of Wis.

Sys., 432 F.3d 746, 748 (7th Cir. 2005). “Absent a waiver, sovereign immunity

shields the Federal Government and its agencies from suit.” Meyer, 510 U.S. at

475. “Sovereign immunity is jurisdictional in nature,” id., which means that if

the Congress has not waived sovereign immunity, this court does not have

jurisdiction over the claim against it.

      B.     Failure to State a Claim

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

challenges the sufficiency of the complaint, not its merits. Fed. R. Civ. P.

12(b)(6); Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). When

evaluating a motion to dismiss under Rule 12(b)(6), the court accepts as true

all well-pleaded facts in the complaint and draws all reasonable inferences from

those facts in the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610,

614 (7th Cir. 2011). To survive a motion to dismiss under Rule 12(b)(6), a

complaint must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In this context, “plausible,” as opposed to “merely conceivable or speculative,”

means that the plaintiff must include “enough details about the subject-matter

of the case to present a story that holds together.” Carlson v. CSX Transp.,

Inc., 758 F.3d 819, 826-27 (7th Cir. 2014) (quoting Swanson v. Citibank, N.A.,

                                          9
614 F.3d 400, 404-05 (7th Cir. 2010)). “[T]he proper question to ask is still

could these things have happened, not did they happen.” Id. at 827 (internal

quotation and citation omitted). The plaintiff “need not ‘show’ anything to

survive a motion under Rule 12(b)(6)—he need only allege.” Brown v. Budz, 398

F.3d 904, 914 (7th Cir. 2005).

      The plaintiff asserts that his conviction and sentence for threatening

Judge Reynolds violated the Thirteenth Amendment. Regarding the United

States Congress, the court construes this as a claim that in passing the law

criminalizing threats on the life of a federal judge, the Congress violated the

Thirteenth Amendment. That claim has no merit. The Thirteenth Amendment

states that “[n]either slavery nor involuntary servitude, except as a punishment

for crime whereof the party shall have been duly convicted, shall exist within the

United States . . . .” The amendment specifically carves out lawful convictions

from the definitions of “slavery” and “involuntary servitude.” “It is clear that

[the Thirteenth Amendment], besides abolishing forever slavery and involuntary

servitude within the United States, gives power to congress to protect all

persons within the jurisdiction of the United States from being in any way

subjected to slavery or involuntary servitude, except as a punishment for crime

. . .” United States v. Harris, 106 U.S. 629, 640 (1883) (emphasis added). The

Thirteenth Amendment did not prohibit Congress from passing a law making it

a crime to threaten the life of a federal judge, and the plaintiff was duly

convicted of and punished for that crime; the appellate court affirmed the




                                        10
conviction and sentence. The complaint does not state a claim that the United

States Congress has violated the Thirteenth Amendment.

      The plaintiff contends that he is a direct descendant of slaves; he

appears to believe that because it was unlawful for his ancestors to be

enslaved, the United States Congress had no authority to deprive him of his

Second Amendment right to keep and bear arms by making it a crime for felons

to possess firearms. This claim is meritless for several reasons. First, there is

no relationship between the fact that the plaintiff’s ancestors were slaves and

the fact that it is a federal crime for felons to possess firearms. It is a crime for

felons who cannot show that their ancestors were slaves to possess firearms.

The plaintiff has cited no authority for this claim, because there isn’t any.

      Second, the plaintiff has not alleged that he has been convicted of being

a felon in possession in violation of 18 U.S.C. §922(g)(1), the federal felon-in-

possession statute.

      Third, to the extent that the plaintiff argues that Congress has violated

his Second Amendment rights by passing a law that permanently bars felons

such as himself for possessing firearms, more than one judge in this district

has told the plaintiff that he is mistaken; Judges Stadtmueller and Jones, as

well as this court, have cited Heller, 544 U.S. at 626, in which the Supreme

Court held that limitations on a felon’s Second Amendment rights were not

unconstitutional. See also McDonald v. City of Chi., Ill., 561 U.S. 742, 786

(2010).




                                         11
      The plaintiff asserts that he is entitled to restoration of his Fifteenth

Amendment right to vote for the free person of his choice for elected office. The

United States Congress correctly points out that to the extent that this is a

claim that the plaintiff has been denied his right to run for elected office, that

claim is directed at the Wisconsin Legislature; there is no federal statute

prohibiting felons from running for office.

      Finally, the plaintiff’s assertion that the U.S. Congress has passed laws

that somehow have violated the rights accorded to him by the Supreme Court’s

decision in Dred Scott v. Sandford is mystifying. The Dred Scott case held that

“the Constitution did not recognize black Americans as citizens of the United

States or their own State.” McDonald, 561 U.S. at 807-808. The court assumes

that the plaintiff is African American. If that is true, Dred Scott afforded him no

civil rights. It denied African Americans the rights accorded to other citizens.

Thankfully, section 1 of the Fourteenth Amendment overruled the holding in

Dred Scott, providing that any person born or naturalized in the United States

is a citizen of the United States and of the state in which he resides. Id. at 807.

The plaintiff has not alleged that the United States Congress has passed any

laws that deny him his Fourteenth Amendment rights.

      The court will dismiss the United States Congress as a defendant,

because the complaint fails to state any claims against it for which this court

may grant relief.




                                        12
IV.   The Claims Against the Wisconsin Legislature

      The Wisconsin Legislature has not filed an appearance or answered the

complaint, although the plaintiff filed the complaint four months ago. It is

possible that the plaintiff has not properly served the legislature. The court

notes that on the last page of the complaint, the plaintiff certified that he had

“either personally served or served by United States mail, postage prepaid,” a

copy of the complaint on “Wisconsin Attorney General Josh Kaul, 114 East

State Capitol, Madison, WI 53702.” Dkt. No. 1 at 3. In one of the plaintiff’s

previous cases, the Wisconsin Legislature pointed out that state law (Wis. Stat.

§801.11(3)) requires personal service, not mail. Smith v. United States

Congress, Case No. 18-cv-988, Dkt. No. 28 at 4-5. But the Wisconsin

Legislature has not filed a motion under Fed. R. Civ. P. 12(b)(5) to dismiss for

failure to properly serve.

      Federal Rule of Civil Procedure 4(m) says that if a plaintiff doesn’t serve a

defendant within ninety days after the complaint is filed, “the court—on motion

or on its own after notice to the plaintiff—must dismiss the action without

prejudice against the defendant or order that service be made within a specified

time.” More than ninety days has passed since the plaintiff filed his complaint.

If he has not effected proper service on the Wisconsin Legislature, the court

must dismiss, unless the plaintiff can show good cause for his failure to

properly serve the legislature. But the court does not know whether the

plaintiff has effected proper service.




                                         13
      As the court will discuss below, it believes the plaintiff has abused the

federal judicial system by repeatedly raising the same claims over a period of

years but characterizing them differently and asserting them against different

defendants. The claims the plaintiff has brought against the Wisconsin

Legislature in this case—that it has deprived him of his right to keep and bear

arms and abridged or denied him his right to vote based on his race or a

condition of previous servitude—are claims that courts, including this one,

have dismissed in his other cases. Under these circumstances, the court

considers whether it has the authority to dismiss the plaintiff’s claims against

the Wisconsin Legislature sua sponte—that is, without a motion from the

Wisconsin Legislature.

      A federal court may hear a case only if it has “subject-matter

jurisdiction” over the claims. A federal court must “entertain a complaint

seeking recovery under the Constitution or laws of the United States, unless

the alleged federal claim either ‘clearly appears to be immaterial and solely

made for the purpose of obtaining jurisdiction or where such a claim is wholly

insubstantial and frivolous.’” Ricketts v. Midwest Nat. Bank, 874 F.2d 1177,

1180 (7th Cir. 1989) (quoting Bell v. Hood, 327 U.S. 678, 681-82 (1946)).

      When a district court determines that a complaint is undermined by
      either of these deficiencies, the complaint must be dismissed for
      want of federal subject matter jurisdiction. Id. As the Supreme Court
      has emphasized, “the federal courts are without power to entertain
      claims otherwise within their jurisdiction if they are ‘so attenuated
      and unsubstantial as to be absolutely devoid of merit.’” Hagans v.
      Lavine, 415 U.S. 528, 536 [. . .] (1974) (quoting Newbury Water Co.
      v. Newburyport, 193 U.S. 561, 579 [. . .] (1904). Thus the
      determination of whether the merits of a complaint are sufficiently


                                       14
      substantial is a threshold question which must be addressed by a
      district court before it can exercise jurisdiction and proceed to the
      legal determination under Fed. R. Civ. P. 12(b)(6) of whether the
      complaint states a claim. Bell v. Hood, 327 U.S. at 682-83 [. . .]
      (“Whether the complaint states a cause of action upon which relief
      can be granted is a question of law . . . which must be decided after
      and not before the court has assumed jurisdiction over the
      controversy.”).

Id.

      The problem, as the Seventh Circuit has noted, is that “[t]he upshot of

this doctrine is that it places an obligation on the district court to determine its

jurisdiction based on an assessment of the complaint that is confusingly

similar to the analysis required by a motion under Fed. R. Civ. P. 12(b)(6).” Id.

(citations omitted). Trying to clarify that confusion, the Seventh Circuit has

articulated a three-tiered review process for determining whether a claim is so

frivolous or without merit that it must be dismissed for lack of subject-matter

jurisdiction. “At the first tier of review, the district court must assess the

substantiality of the constitutional or federal statutory allegations of the

complaint to determine . . . whether they are ‘wholly insubstantial and

frivolous.’” Id. at 1182.

      The Supreme Court has repeatedly employed exacting adjectives to
      define the degree of insubstantiality required before a case is to be
      dismissed on these grounds—a claim must be “wholly,” “obviously,”
      or “plainly” insubstantial or frivolous; it must be “absolutely devoid
      of merit” or “no longer open to discussion.” Hagans, 415 U.S. at 536-
      39 [. . .] (citing cases). As these adjectives imply, insubstantiality
      dismissals should be applied only in extraordinary circumstances.
      “[I]f there is any foundation of plausibility to the federal claim federal
      jurisdiction exists . . . Jurisdiction is not lost because the court
      ultimately concludes that the federal claim is without merit.” 13B
      Wright, Miller & Cooper, Federal Practice and Procedure,
      Jurisdiction 2d § 3564 (2d ed. 1984).


                                         15
      The district court’s charge then, is to review the face of the complaint
      in light of the relevant constitutional or statutory provisions and the
      pertinent case law interpreting those provisions. Crowley Cutlery
      [Co. v. United States], 849 F.2d [273,] 278 [(7th Cir. 1988)]. This
      review may be conducted sua sponte, and may be done at an early
      stage in the proceedings. Franklin v. State of Oregon, State Welfare
      Division, 662 F.2d 1337, 1342 (9th Cir. 1981) (if the court lacks
      subject matter jurisdiction, summons need not be issued). It bears
      emphasizing that a plaintiff need only make a “short and plain
      statement of the claim showing that [he or she] is entitled to relief.”
      Fed. R. Civ. P. 8(a)(2). While all complaints should be liberally
      construed in the spirit of Rule 8(f) (“All pleadings shall be so
      construed as to do substantial justice”), the mandate of Haines v.
      Kerner, 404 U.S. 519 [. . .] (1972), is applicable to a district court’s
      substantiality review of a pro se plaintiff’s complaint. Thus the
      district court is required to liberally construe the pro se plaintiff’s
      pleadings, “however inartfully pleaded.” Estelle v. Gamble, 429 U.S.
      97 [. . .] (1976) (reaffirming the mandate of Haines). See also Hughes
      v. Rowe, 449 U.S. 5, 9 [. . .] (1980) (reviewing and applying the
      “settled law” arising from Haines). The purpose of this more
      solicitous review is to insure that pro se pleadings are given “fair and
      meaningful: consideration. Matzker v. Herr, 748 F.2d 1142, 1146
      (7th Cir. 1984) (quoting Caruth v. Pinkney, 683 F.2d 1044, 1050 (7th
      Cir. 1982)).

Id. at 1182-83.

      To determine whether to dismiss the plaintiff’s claims against the

Wisconsin Legislature sua sponte for lack of subject-matter jurisdiction, then,

the court must liberally construe the claims, and decide whether they are

“absolutely devoid of merit” or “no longer open to discussion,” whether they are

“wholly,” “obviously” or “plainly” frivolous. The court concludes that they are.

      As to the Wisconsin Legislature, the plaintiff alleges that it has passed

laws that deprive him of his Second Amendment right to keep and bear arms.

Dkt. No. 1 at 2. This complaint does not identify those laws. The plaintiff

identified specific Wisconsin laws in at least one of his prior cases, but he does



                                        16
not do so in this complaint. So the court is left to guess what laws the

Wisconsin Legislature allegedly has passed that violate the Second

Amendment. Even if the court relies on its knowledge of the plaintiff’s previous

cases, and assumes that the plaintiff is referring to the Wisconsin laws that

make it a crime for felons to possess firearms, any claim that such laws violate

the Second Amendment is “no longer open to discussion.” Other courts have

told the plaintiff that. They have told him about the Supreme Court’s decision

in Heller, 544 U.S. at 626, in which the Supreme Court held that limitations on

a felon’s Second Amendment rights were not unconstitutional. See also

McDonald, 561 U.S. at 786. The Supreme Court and the Seventh Circuit have

resolved the question of whether a law prohibiting felons from possessing

firearms violates the Second Amendment—it does not. Even liberally construing

the plaintiff’s claim, the court finds that years of controlling case law mandate

the conclusion that the plaintiff’s Second Amendment claim is plainly

insubstantial and frivolous.

      The same is true of the plaintiff’s claim that the Wisconsin Legislature

violated his Fifteenth Amendment “right to vote for the free person of his choice

for elected office.” Dkt. No. 1 at 2. Again, the plaintiff has not identified which

Wisconsin laws, or which provisions of the Wisconsin Constitution, he believes

violate the Fifteenth Amendment. Even if he had specifically named the

Wisconsin law that prohibits felons from voting until they have had their civil




                                         17
rights restored,1 or the Wisconsin constitutional provision that prohibits felons

from standing for elected office, the superior courts have resolved those

arguments, as well.

      Forty-five years ago, in Richardson v. Ramirez, 418 U.S. 24, 56 (1974),

the Supreme Court held that it did not violate the Constitution for a state to

“exclude from [the voting] franchise convicted felons who have completed their

sentences and paroles.” Judge Stadtmueller told the plaintiff that back in

2008, as have other judges since. As for laws barring felons from running for

elective office, “‘[t]he right to run for or hold public office is not a fundamental

right, and felons are not a suspect class; thus, a ban on felons running for

elective office is valid if it is rationally related to a legitimate state interest.”

Parker v. Lyons, 757 F.3d 701, 707 (7th Cir. 2014) (citing Brazil-Breashears v.

Bilandic, 53 F.3d 789, 792-93 (7th Cir. 1995); Talley v. Lane, 13 F.3d 1031,

1034 (7th Cir. 1994); Clements v. Flashing, 457 U.S. 957, 963 (1982)).

      Nor has the plaintiff identified any discriminatory reason for the

Wisconsin Legislature to pass these laws or ratify these constitutional

provisions. The plaintiff asserts that he is a descendant of slaves, implying

(although not stating) that he is African American. While he does not identify


1 The plaintiff states that he finished serving his federal sentence years ago. If
the plaintiff is alleging that Wisconsin violated his rights by passing a law
prohibiting felons from voting until they have their civil rights restored, it is not
clear to the court how the plaintiff has standing to challenge such a statute.
Wis. Stat. §304.078(3) says, “[i]f a person is disqualified from voting under s
6.02(1)(b), his or her right to vote is restored when he or she completes the
term of imprisonment or probation for the crime that led to the
disqualification.” If the plaintiff has completed his sentence, he is not barred
from voting.
                                           18
the laws or constitutional provisions at issue, he has not alleged that those

laws or provisions apply only to African Americans, or only to persons of color.

And he has not argued that the Wisconsin Legislature has no rational basis for

prohibiting felons from voting or standing for elected office.

      There may be other grounds for dismissal were the court to allow these

claims to proceed—improper service, sovereign immunity, suit against an entity

that is not suable under 42 U.S.C. §1983. But the question at this threshold

level is whether the plaintiff’s claims against the Wisconsin Legislature are so

obviously frivolous that they are not substantial enough for the court to

exercise subject-matter jurisdiction over them. Recognizing that the court

should dismiss sua sponte on substantiality grounds only in extraordinary

circumstances, the court concludes that the plaintiff’s claims against the

Wisconsin Legislature are so obviously frivolous that the court cannot exercise

subject-matter jurisdiction over them.

      The court will dismiss the claims against the Wisconsin Legislature.

V.    The United States Congress’s Motion to Consolidate

      The court has issued separate orders dismissing the 2018 case and the

May 2019 case. The court will deny the United States Congress’s motion to

consolidate as moot.

VI.   The United States Congress’s Motion Requesting an Order to
      Prohibit the Plaintiff From Filing Future Pro Se Suits

      The right of access to federal courts is not absolute. In re Chapman, 328

F.3d 903, 905 (7th Cir 2003) (citing United States ex rel. Verdone v. Circuit

Court for Taylor Cty., 73 F.3d 669, 674 (7th Cir. 1995)). Individuals are “only
                                         19
entitled to meaningful access to the courts.” Id. (citing Lewis v. Casey, 518 U.S.

343, 351 (1996)). “Courts have ample authority to curb abusive filing practices

by imposing a range of restrictions.” Chapman v. Exec. Comm., 324 Fed. App’x

500, 502 (7th Cir. 2009) (citations omitted). The All Writs Act, 28 U.S.C.

§1651(a), gives district courts the “inherent power to enter pre-filing orders

against vexatious litigants.” Orlando Residence Ltd. v. GP Credit Co., LLC, 609

F. Supp. 2d 813, 816–17 (E.D. Wis. 2009) (citing Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1057 (9th Cir. 2007)). “A filing restriction must,

however, be narrowly tailored to the type of abuse, and must not bar the

courthouse door absolutely.” Chapman, 324 Fed. App’x at 502 (citations

omitted). “Courts have consistently approved filing bars that permit litigants

access if they cease their abusive filing practices,” but have “rejected as

overbroad filing bars in perpetuity.” Id. (citations omitted).

      The court agrees with the United States Congress that the plaintiff’s

filings have become abusive. He has brought seven iterations of the same

claims in the last eleven and a half years—two in this year alone. Multiple

judges have rejected his claims as meritless and frivolous, and the Seventh

Circuit has affirmed on each appeal. Yet the plaintiff persists, each time

consuming valuable judicial resources in an understaffed district with a heavy

caseload. The court agrees that a sanction is appropriate.

      In 1995, the Seventh Circuit decided Support Systems Intern., Inc. v.

Mack, 45 F.3d 185 (7th Cir. 1995). The author of the decision, Judge Terence

Evans, thoroughly analyzed situations such as this one, where a litigant has

                                         20
engaged in vexatious and abusive behavior. Judge Evans explained that once a

court determined that a litigant was abusing the judicial system, it needed to

determine “the most effective form in which to exercise [its authority to curb

abuse], consistent with the Supreme Court’s admonition that any sanction

imposed by a federal court for the abuse of its processes be tailored to the

abuse.” Id. at 186 (citing In re Anderson, 511 U.S. 364 (1994); Sassower v.

Mead Data Central, Inc., 510 U.S. 4 (1993)). Judge Evans stated that to make

this determination, a court “should consider a range of possible alternatives.”

Id. He noted that neither monetary sanctions nor “repeated rejection of his

groundless, fraudulent filings” had stopped Mack. Id. He also observed that

courts frequently imposed a sanction enjoining a frivolous litigant from filing

new complaints or pleadings without the court’s permission. Id. Because that

latter sanction put the burden on the court to review each new pleading, and

“allow[ed] the barrage to continue, just with different labels on the filings and

perhaps with fewer judges having to read the filings,” the Mack court elected to

direct the clerks of all federal courts in the circuit “to return any unfiled

papers” that Mack tried to file, “unless and until he pays in full the sanctions

that have been imposed against him.” Id. The court made an exception for

criminal cases in which Mack might be a defendant and for habeas

applications. Id. It also provided that once two years had expired, Mack could

file a motion asking the Seventh Circuit to modify or rescind the order. Id.

      The United States Congress’s motion seeks only one sanction—a

permanent bar to the plaintiff ever filing any pro se pleading in this district.

                                         21
The plaintiff objects that the request amounts “to strip[ping the] plaintiff” of his

First Amendment right to petition for redress of grievances. Dkt. No. 6 at 8. The

court agrees. A permanent bar to any pleadings is not a sanction narrowly

tailored to addressing the particular abuse in which the plaintiff has engaged.

There are more narrowly tailored sanctions available.

      One option is for the court to impose a monetary sanction, and to bar the

plaintiff from filing any further pleadings or lawsuits related to the plaintiff’s

claims based on his status as the descendant of slaves and his status as a

convicted felon until he pays the monetary sanction. This option would not

constitute a permanent bar, but it also would not prevent the plaintiff from re-

filing the same claims once he pays the sanction. And as he notes in his

response to the United States Congress’s motion, the plaintiff “pays the

hundreds of dollars filing fee each time he files a grievance against the

government.” Id. In the span of three months this year, the plaintiff filed two

civil cases, each carrying a $400 filing fee. The court would have to impose a

substantial monetary penalty—well in excess of $800—to curb the plaintiff’s

abuse.

      The court could enter an order barring the plaintiff from filing any

pleadings or complaints raising claims based on his status as a descendent of

slaves or his status as a convicted felon. The bar would relate only to claims

that courts in this district have rejected as meritless on seven occasions. And

the court could give the plaintiff the opportunity to seek relief from the bar

after a specified time.

                                         22
      The plaintiff contends that “[e]ven Pharoah did not limit the number of

times Moses could present his grievance; is the U.S.A. Congress less fair to

descendants of American Slaves than Pharoah was to the Jews?” Id. Whatever

ancient Egyptian laws may have said on the subject, modern American law

prohibits a party from raising the same claims against the same parties over

and over. The doctrine of res judiciata “bars an action if there was a final

judgment on the merits in an earlier case and both the parties and claims in

the two lawsuits are the same.” Bernstein v. Bankert, 733 F.3d 190, 224 (7th

Cir. 2013) (citations omitted). The doctrine of claim preclusion, “which operates

to conserve judicial resources and promote finality, applies when a case

involves the same parties and the same set of operative facts as an earlier one

that was decided on the merits.” Id. at 225 (citation omitted). Finally, the

doctrine of issue preclusion, “a narrower doctrine than claim preclusion,

prevents litigants from re-litigating an issue that has already been decided in a

previous judgment.” Id. (citation omitted).

      Even if the claims the plaintiff has brought in this lawsuit had merit (and

they don’t), future attempts to bring the same claims likely would run afoul of

one or more of these doctrines. If the plaintiff tried to bring a new lawsuit with

identical claims that he’d raised in a prior suit against the same defendants

he’d sued in a prior suit, he would be barred by res judicata. If he tried to bring

a new lawsuit against parties he’d sued before, involving the same set of

operative facts (his status as a descendant of slaves and a convicted felon), the

suit would be barred by claim preclusion. If he tried to bring a new lawsuit

                                        23
raising the identical issue to an issue he’d raised in a prior lawsuit, the suit

would be barred by issue preclusion.

       Given this, it seems to the court that a bar preventing the plaintiff from

filing further lawsuits grounded in his status as the descendant of slaves or his

status as a convicted felon, containing a provision allowing the plaintiff to ask

the court to review or reconsider the bar after a certain period, would be a

sanction narrowly tailored to address the specific abuse in which the plaintiff

has engaged.

VII.   Conclusion

       The court DENIES AS MOOT the United States Congress’s motion to

consolidate cases. Dkt. No. 5(I).

       The court GRANTS the United States Congress’s motion to dismiss. Dkt.

No. 5(II).

       The court GRANTS IN PART the United States Congress’s motion

requesting an order prohibiting the plaintiff from initiating further pro se suits.

Dkt. No. 5(III).

       The court ORDERS that the plaintiff is BARRED from filing any further

pleadings or lawsuits in the Eastern District of Wisconsin bringing claims (in

any form) arising out of his status as a descendant of slaves or his status as a

convicted felon. This includes any claims that the federal government or its

agencies, officials or representatives or the State of Wisconsin or its agencies,

officials or representatives have passed laws or ratified constitutional

provisions regulating the conduct of convicted felons in violation of the laws or

                                        24
Constitution of the United States. The court ORDERS that the plaintiff is

authorized to submit to this court, no earlier than three years from the date of

this order, a motion to modify or rescind the order. The court ORDERS that if

the plaintiff violates this bar, he may be subject to sanctions imposed by any

judge in this district.

      The court ORDERS that the claims against the United States Congress

and the Wisconsin Legislature are DISMISSED, and that this case is

DISMISSED. The court will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).




                                        25
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 14th day of November, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       26
